Appeal from a judgment of the County Court of Cortland County (Smith, *527J.), rendered June 20, 1997, convicting defendant upon his plea of guilty of the crimes of criminal possession of marihuana in the fourth degree and criminal possession of a weapon in the fourth degree.
Defense counsel seeks to be relieved of her assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Based upon our review of the record and defense counsel’s brief, we agree. Defendant entered a knowing, voluntary and intelligent plea of guilty of the crimes of criminal possession of marihuana in the fourth degree and criminal possession of a weapon in the fourth degree in full satisfaction of a four-count indictment. He was sentenced to concurrent terms of three years’ probation on each charge. In view of the foregoing, we affirm the judgment of conviction and grant defense counsel’s application to withdraw (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mikoll, J. P., Mercure, Crew III, White and Graffeo, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.